[Cite as Langshaw v. N. Royalton, 2021-Ohio-3534.]




DANIEL R. LANGSHAW                                     Case No. 2021-00070PQ

       Requester                                       Judge Patrick E. Sheeran

       v.                                              JUDGMENT ENTRY

CITY OF NORTH ROYALTON

       Respondent

        {¶1} On June 15, 2021, a Special Master issued a Report and Recommendation
in this public-records case. The Special Master recommends a finding by the Court that
Requester has not shown that Respondent violated R.C. 149.43(B) and an assessment
of costs to Requester.
        {¶2} Neither party has filed timely written objections to the Report and
Recommendation, as permitted                 by      R.C. 2743.75(F)(2).1       Pursuant to       R.C.
2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, then this Court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of June 15, 2021. The

1        Requester—a self-represented litigant—has failed to notify the Court of a change of address
because a mailing from the Court, which contained a copy of the Special Master’s Report and
Recommendation, was returned to the Court by the United States Postal Service with the following
notation: “Return To Sender[,] Unclaimed[,] Unable To Forward.” (Docket Entry, 8/20/2021.) The Tenth
District Court of Appeals has stated, “Ohio courts have held that pro se litigants have the same duty as
counsel to keep the trial court apprised of a change of address.” Investors REIT One v. Fortman, 10th
Dist. Franklin No. 00AP-195, 2000 Ohio App. LEXIS 6267, at *14 (Jan. 16, 2000). Here, Requester
ostensibly has failed to fulfil his duty to keep the Court apprised of a change of address.
Case No. 2021-00070PQ                       -2-                                 ENTRY


Court adopts the Report and Recommendation.            Judgment is rendered in favor of
Respondent. Court costs are assessed to Requester. The Clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge

Filed September 21, 2021
Sent to S.C. Reporter 10/1/21